Citation Nr: 0106556	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an increased evaluation for pulmonary 
sarcoidosis with pulmonary emphysema, obstructive type, and 
cor pulmonale, currently rated 60 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from July 1952 to May 1954 and 
from June 1954 to June 1958.

This appeal arose from a September 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued the veteran's 60 percent 
disability evaluation for pulmonary sarcoidosis with 
pulmonary emphysema, obstructive type, and cor pulmonale, and 
denied the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.

In a decision on the veteran's September 1999 clear and 
unmistakable error motion, to be released by the Board of 
Veterans' Appeals (Board) with the current decision, the 
Board granted the veteran's motion, finding that there was 
clear and unmistakable error in a March 1981 Board decision 
which failed to restore the veteran's total rating for 
compensation purposes based on individual unemployability.

The issue of the veteran's entitlement to an increased 
evaluation for pulmonary sarcoidosis with pulmonary 
emphysema, obstructive type, and cor pulmonale, will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran is currently entitled to a total rating for 
compensation purposes based on individual unemployability.




CONCLUSION OF LAW

There is no matter regarding the issue of individual 
unemployability before the Board for review.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set out earlier, the Board has granted the veteran's 
September 1999 clear and unmistakable error motion, having 
found that there was clear and unmistakable error in a March 
1981 Board decision which failed to restore the veteran's 
total rating for compensation purposes based on individual 
unemployability.

The Board concludes that, as the veteran's total rating for 
compensation purposes based on individual unemployability has 
been restored, this benefit, which had been the subject of 
this appeal, is no longer an issue for appellate review.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.


ORDER

The appeal with respect to the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability is dismissed.


REMAND

The veteran, in the course of prosecuting his claims, 
requested a hearing.  He initially, in April 1999, requested 
a Travel Board hearing.  In June 1999 he requested a hearing 
before RO personnel.  In October 1999 his representative 
requested that the veteran's Travel Board hearing be deferred 
until his September 1999 clear and unmistakable error motion 
was considered by the Board.

There is no evidence that the veteran has withdrawn his 
request to be scheduled for a hearing and it must be assumed 
that he still desires a hearing at the VARO in Phoenix, 
Arizona.

Accordingly, the remaining claim for an increased evaluation 
must be REMANDED for the following action:

The RO, after clarifying whether the 
veteran desires a Travel Board 
hearing or a hearing before RO 
personnel, should schedule him for 
the requested hearing.

Thereafter, the case should be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeal

 


